Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art (Chen Nung “Smokers Choice – The Original Danish Filter”) shows a pack of filter strips with the brand name of “Smoker’s Choice” that are rectangular with a semi-circular perforation for a removing a semicircular filter strip (hence a plurality of semicircular filter strips having equal strip heights and strip widths, instant claim 1(a)).  The strip has a plurality of fold markings (fold indents, see video @ 1:30 to 2:33) indicating folds to be made in the filter tab (instant claim 1(e)).  However, the prior art of Nung does not disclose a marking that indicate a removable portion that once the portion is removed create a fitler tab section having a height less than the strip height.    
The printed matter (“the markings”) that indicate a removable portion have been considered to have a functional relationship with the associated product, because the markings affect the function of the product by indicating a portion to be removed so that a different structure is created which has a different result (See MPEP 2111.05 (I)(A and B)).  In addition, the relationship between the printed matter and the product appears to be new and non-obvious in light of the closest prior art of record.  Although the same structure without the printed matter is known, the removal of a section of a semi-circular filter strip was not disclosed in the prior art.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Felton/Primary Examiner, Art Unit 1747